Citation Nr: 1206234	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the sternum, to include entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to service connection for osteoarthritis of the knees.  

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1955 to June 1958.  He also had active duty for training from April 1979 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in May 2011 when they were remanded for additional evidentiary development.  

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  Because of that action the issue of TDIU will be deferred.  VA will inform the appellant if any further action is required on his part.  


FINDINGS OF FACT

1.  The service-connected residuals of a fracture of the sternum are manifested by intermittent complaints of pain without other limitation of function.  

2.  There is no competent evidence of record linking osteoarthritis of either knee to the Veteran's active duty service.  Arthritis was first shown years after service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for residuals of a fracture of the sternum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71, 4.118 Diagnostic Codes 5297, 7804 (2009-2011).

2.  Osteoarthritis of the knees was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection for osteoarthritis of the knees and for an increased rating for the residuals of a fracture of the sternum.  The discussions in November 2002, December 2004 and June 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection and increased ratings for the disabilities adjudicated by this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claims.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims in the VCAA letters and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the June 2009 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in connection with the claims adjudicated herein are more than adequate.  Physical examinations were conducted and the Veteran's history was recorded.  The claims file was reviewed.  Opinions as to the etiology of the knee disorders diagnosed were provided and supported with adequate rationale.  Clinical findings with regard to the residuals of a fracture of the sternum were provided sufficient to rate the disability.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the sternum.

In September 2002, the Veteran submitted a claim of entitlement to a compensable rating for residuals of a fracture of the sternum.  The claim was originally denied in April 2003.  The Veteran has perfected an appeal of this denial.  In February 2005, the RO granted an increased rating to 10 percent for the disability and assigned an effective date of September 2002, the date of the Veteran's claim for an increased rating.  The Veteran has not indicated he is satisfied with the 10 percent evaluation assigned by the RO in February 2005 and the issue remains on appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The residuals of the fracture of the sternum have been evaluated as 10 percent disabling by analogy under Diagnostic Codes 7804-5297.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20. 

The Veteran's claim for an increased rating for residuals of the fracture of the sternum was received in September 2002.  Beginning on August 30, 2002, the rating schedule for scars reads as follows:

Diagnostic Code 7804 provides the rating criteria for evaluation of scars.  Scars which are superficial and painful on examination are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note 1.  The Board finds that an increased rating is not warranted when the residuals of the fracture of the sternum are evaluated under Diagnostic Code 7804.  A 10 percent rating is the schedular maximum which can be assigned under this Diagnostic Code.  Further the scar is not shown to cause any limitation of function or movement or warrant a compensable rating under other criteria.

The Board finds an increased rating for the service-connected residuals of the fracture of the sternum is not warranted when the disability is evaluated under any of the other rating criteria for evaluation of scars.  The description of the scar in the medical records does not satisfy any of the criteria for an increased rating based on scars.  

At the time of a December 2004 VA examination, it was noted that there was minimal tenderness over the scar area.  In August 2009, the pertinent scar was described as a 4.5 centimeter scar lateral to the mid sternum.  The scar was not tender, elevated, depressed or adherent.  There was slight tenderness to pressure over both costochodral areas.  In August 2011, the scar was described as a 5 centimeter vertical lower sternal linear, nontender scar, with tenderness of the bone under the cephalad end of the scar.  

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling. 38 C.F.R. § 4.118 , Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7801, Note 2.  The Board finds an increased rating is not warranted when the service-connected disability is evaluated under Diagnostic Code 7801.  There is no indication that the sternal scar is deep as it has apparently not resulted in any underlying soft tissue damage.  No health care professional has examined the Veteran and noted such symptomatology.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118 , Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7802, Note 2.  An increased rating is not warranted under this Diagnostic Code as the size of the sternal scar does not reach a compensable level.  The greatest measurement attributed to the scar was a linear 5 centimeters.  

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803.  Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.  An increased rating is not warranted under this Diagnostic Code as there is no competent evidence documenting that the sternal scar was unstable.  No health care professional has documented the required symptomatology and the Veteran has not alleged the presence of an unstable scar.  

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118 , Diagnostic Code 7805.  The Board finds an increased rating is not warranted under this Diagnostic Code as there is no competent evidence of record demonstrating that the sternal scar limits the function of any other part of the body.  While the Veteran has seemed to allege he had problems with his shoulders, no health care professional has attributed any limitation of function of any other body part to the service-connected disability.  The examiners who conducted the August 2009 and August 2011 VA examination specifically found that the service-connected disability did not affect any joints.  

The Board notes that the criteria for rating skin disabilities was revised, effective on October 23, 2008.  Those amendments only apply to applications for benefits received on or after October 23, 2008, or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54, 708  (Sept. 23, 2008).   While the Veteran can request a review under the new criteria, he has not requested such a review.  Therefore, the amended skin regulations effective on October 23, 2008, are not for application in this appeal.

The main symptomatology associated with the service-connected residuals of a fracture of the sternum consists of intermittent complaints of pain as set out below.  

At the time of a December 2004 VA examination, the Veteran reported persistent chest pain.  Physical examination revealed no deformity and no loose motion over the sternum.  Minimal tenderness was present.  There was no significant rib pain.  The examiner noted the Veteran had reported persistent pain in the sternum but there was nothing in the medical record to substantiate this.  The examiner noted the Veteran was able to play golf for ten or fifteen years and still played every month or so.  The examiner noted the Veteran did not have any chest pain when playing golf.  The examiner opined that the Veteran did not have any objective signs or significant symptoms involving the remote fracture to the chest.  

At the time of an August 2009 VA examination, the Veteran reported he experienced recurrent chest pain since a fracture of the sternum which occurred during active duty.  Physical examination revealed pain and motion in the fracture site.  It was noted that Veteran had been in sales.  He retired due to medical problems - specifically back problems which made it impossible for him to drive and stoop.  The examiner opined that the residuals of the fracture of the sternum would be productive of mild effects on the Veteran's chores, shopping, exercise, sports and recreation and no effects on the Veteran's traveling, feeding, bathing, dressing, toileting or grooming.

At the time of an August 2011 VA examination, the Veteran reported intermittent pain in the chest which could be sharp, dull or burning, several times per week.  Physical examination revealed pain in the fracture site but no motion.  The condition did not affect the motion of any joints.  The examiner opined that the residuals of the fracture of the sternum would be productive of mild effects on the Veteran's chores, shopping, exercise, sports and recreation and no effects on the Veteran's traveling, feeding, bathing, dressing, toileting or grooming.

The Board finds that an increased rating is not warranted when the service-connected disability is evaluated under Diagnostic Code 5297.  Under Diagnostic Code 5297, a 10 percent disabling rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs; a 30 percent rating is warranted for three or four ribs; a 40 percent rating is warranted for five or six ribs; and a 50 percent rating is warranted for more than six ribs.  Note (1) states that the rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, labectomy, pneumonectomy or injuries of pleural cavity.  Note (2) states that, however, rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse, or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.  

The residuals of the fracture of the sternum equates, at most, to removal of one rib.  It is not apparent to the Board how the residual of a fracture of the sternum could equate to more than the loss of a single rib.  The disability is only productive of intermittent pain.  No health care professional has examined the Veteran and determined that the service-connected residuals of a fracture of the sternum is manifested by any symptomatology which could be equated to removal of more than one rib.  

The Veteran's representative has submitted extensive written argument to the effect that the Veteran had a malunion or nonunion of the sternum as a result of the in-service motor vehicle accident.  The question of whether the sternum fracture resulted in nonunion or malunion does not change the outcome of this decision in any way.  There is no pertinent Diagnostic Code which addresses the sternum pathology in question and provides rating criteria based on the presence of malunion or nonunion of the sternum.  The Board is unable to find any other Diagnostic Code more appropriate to rating the residuals of the fracture of the sternum than that already applied.  The question of malunion or nonunion of the sternum is a nonissue.  

The Board finds that a separate rating cannot be assigned under both Diagnostic Codes 7804 and 5297 for the residuals of the fracture of the sternum.  As set out above, the symptomatology associated with the service-connected residuals of a fracture of the sternum consists of intermittent pain.  Compensating the Veteran for this pain under both of the above Diagnostic Codes would constitute impermissible pyramiding.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  The pain symptomatology is duplicative if applied under both Diagnostic Codes simultaneously.  

The Board has considered whether the Veteran is entitled to a greater level of compensation for his service-connected residuals of a fracture of the sternum on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected residuals of a fracture of the sternum is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under Diagnostic Code 5297-7804 shows that the rating criteria describes the Veteran's disability level and symptomatology (complaints of intermittent pain).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has any hospitalization for his residuals of a fracture of the sternum.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Entitlement to service connection for osteoarthritis of the knees.

In September 2002, the Veteran submitted claims of entitlement to service connection for osteoarthritis of the knees.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Certain chronic diseases, including osteoarthritis, may be presumed to have been incurred where shown to a compensable degree within 1 year after separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

The Board finds that service connection is not warranted for osteoarthritis of the knees as there is no competent evidence of record linking a currently existing left or right knee disorder to the Veteran active duty service.  

A service treatment record dated in May 1956 reveals the Veteran sought treatment following a motor vehicle accident in which he sustained a blow to the chest.  Physical examination was essentially negative except for depression of the mid portion of the sternum.  

The service treatment records reveal that, in April 1958, the Veteran complained of a sore right knee.  

Clinical evaluation of the Veteran's lower extremities was determined to be normal at the time of the June 1958 separation examination.  

In October 1959, the Veteran submitted claims of entitlement to service connection for back and chest problems.  There was no mention of problems with the Veteran's knees.  

Clinical evaluation of the Veteran's lower extremities was determined to be normal at the time of service examinations conducted in June 1970, September 1971, December 1972, March 1974, April 1975, and February 1976.  

The Veteran completed Reports of Medical History in June 1970, September 1971, December 1972, April 1975, wherein he denied having or ever having had swollen or painful joints, arthritis or rheumatism and a trick or locked knee.  

In March 1974 and February 1976, the Veteran completed Reports of Medical History wherein he denied having or ever having had swollen or painful joints and a trick or locked knee.  He indicated that he had or had had arthritis, rheumatism or bursitis.  There was no indication in the 1974 document as to where this pathology was located.  The 1976 document was annotated to reference the presence of bursitis but the location of the pathology was illegible.  It did not appear to involve the knees.  

In September 2002, the Veteran submitted a claim of entitlement, in pertinent part, to service connection for bilateral knee disabilities.  The Veteran wrote that the injuries were the result of an aircraft crash and auto accident in 1955 and 1956.  

The first diagnosis of the presence of knee disorders is dated many years after the Veteran's discharge.

A clinical record dated in November 2001 demonstrates that the Veteran reported that, while ambulating normally, he felt something caught and tore in his left knee.  The assessment was internal derangement of the left knee.  

A clinical record dated in March 2002 indicates the Veteran reported having a four month history of left knee pain.  The assessment was internal derangement of the left knee with medial meniscal tear.  

The Veteran testified at a RO hearing in September 2004 that he injured his back, chest and knees in a motor vehicle accident in 1956.  He reported cuts and bruises and that he was not restrained by a seat belt.  He said his knees were bruised from the impact.  He testified that he had constant knee pain.  He was treated two times during active duty for right knee problems.  He did not receive any treatment for his knees within one year after his discharge.  

The Veteran testified before the undersigned in December 2005 that he was treated for knee and back injuries along with a chest injury as a result of an in-service motor vehicle accident.  He denied any injuries to his knees after discharge.  The Veteran also testified that he injured his right knee when he fell down a ladder in 1958.  The knee was lacerated.  Treatment consisted of a dressing being applied and a change of dressing the next day.  

The Board finds there is no competent medical evidence which links a current left knee disability to Veteran's active duty service.  No health care professional is on record as providing an opinion on such matters.  

The only medical evidence which links a currently existing right knee disorder to the Veteran's active duty service is a September 2010 letter from a private physician, M.J.H, M.D.  The physician wrote that the Veteran had degenerative joint disease of the right knee.  It was also written that the Veteran injured his right knee in 1958.  The Veteran had informed the physician that he had fallen going down a ladder, hitting his right knee against the deck.  The physician wrote that a sick call record documented a sore right knee and a subsequent dressing change.  The Veteran had been seen in the physician's clinic intermittently for years and had documented degenerative joint disease.  The physician wrote that it was certainly possible that the Veteran's right knee degenerative joint disease is related to the injury which occurred while the Veteran was in the Navy.  

Significantly, the Board finds the September 2010 opinion linking a right knee disability to the Veteran's active duty service to be speculative in nature by the use of the phrase "certainly possible."  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus).  

Applicable regulations provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  

In an attempt to support the Veteran's claim, VA arranged to have him examined in order to determine if a current knee disability was etiologically linked to the Veteran's active duty service.  The VA examination was conducted in August 2011.  The Veteran reported continued bilateral knee pain for years with the onset of the right knee pain in 1958 and the onset of left knee pain in the 1970's.  Physical examination was conducted.  The diagnosis was degenerative joint disease of both knees, status post right menisectomy.  The examiner found there was no mention of knee problems in the records from the motor vehicle accident in 1956 and one note of a fall onto the right knee with a laceration in 1958 which was treated.  There was no mention of left knee problems in the service treatment records.  There was no evidence of chronicity or of continued treatment for the right knee in the service treatment records and at the time of discharge.  The earliest record which subsequently mention the knees is in 1977 and early degenerative joint disease was noted in 1979.  A more recent MRI revealed bilateral degenerative joint disease of the knees.  The examiner found it unlikely that the contusion and laceration noted in 1958 would cause the torn meniscus/degenerative joint disease noted.  The examiner found he could not link the single event in 1958 to present knee problems without resort to speculation.  

A recent precedent case admonished the Board for relying on medical opinions that were unable to establish the required linkage between active duty and a disability, that is, without resorting to mere speculation, as cause for denying claims.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

In the current case, the examiner noted the single reference to a right knee injury in the service treatment records, the lack of associated complaints of knee problems in the remaining service treatment records including the lack of continuity of symptoms and of treatment post-service and the length of time in which the actual knee pathology was first diagnosed.  The Board finds the opinion could not be provided since the limits of medical knowledge had been exhausted and not based on a need for further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Board finds this medical opinion is to be afforded probative weight.  The opinion included in the report of the August 2011 VA examination does not support the Veteran's claim that he currently has knee disabilities due to active duty service.  

The Board finds there is no competent evidence of record linking a current knee disability to the Veteran's active duty service.  The only other evidence of record which links a knee disability to the Veteran's active duty service is the Veteran's allegations.  As set out above, the Veteran is a lay person.  He is competent to report on symptomatology he experiences but he is not competent to make a complex diagnosis.  To the extent that the Veteran has alleged that he had had continuous right knee problems from the time of his motor vehicle accident and/or the reported fall down the ladder to the present, the Board finds the more recent allegations are totally undercut by the numerous Reports of Medical History the Veteran completed between 1970 and 1976 wherein he denied having or ever having had any pertinent knee complaints.  The Board finds greater probative weight is to be afforded the Veteran's self-reported medical history noted above over the more recent statements first advanced in the 1990's, more than 30 years after active duty when there was a chance for pecuniary gain by the Veteran.  For the same reason, the Board finds the preponderance of the evidence of record demonstrates that there is no continuity of knee problems from active duty to the present.  The Veteran's continued denial of pertinent symptomatology in the Reports of Medical History he completed subsequent to the report in-service motor vehicle accident totally undercuts the Veteran's more recent allegations of having had continuous knee symptomatology since discharge.  As a result of this discrepancy, the Board finds reason to place reduced probative value on the Veteran's self-reported medical history which was advanced after there was a chance for pecuniary gain.  

Based on the above, the Board finds there is no competent evidence of record which supports a finding that the Veteran has a left or right knee osteoarthritis which is etiologically linked to his active duty service including a motor vehicle accident and a fall down a ladder.  Service connection is not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the sternum is not warranted.  The appeal is denied.  

Entitlement to service connection for osteoarthritis of the knees is not warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to service connection for degenerative disc disease of the lumbar spine.  

In December 2010, the Veteran's attorney has raised the issue of whether there was clear and unmistakable error (CUE) in the April 2003 RO decision which denied service connection for lower lumbar spine degenerative disc disease.  This claim must be adjudicated prior to adjudication of the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  

In May 2011, the Board remanded the Veteran's degenerative disc disease claim to the RO for additional evidentiary development.  In pertinent part, the RO was to schedule the Veteran for a VA examination wherein the examiner was to be directed to address the following:  "Review the September 2010 private medical opinion regarding the Veteran's degenerative disc disease.  Does it contain any information that would change the opinion contained in the April 2010 VA examination report?  If the opinion of the VA examiner remains against a finding that the Veteran's current degenerative disc disease is as likely as not related to service, please provide the reasons and bases required to reconcile this opinion with that of the September 2010 private opinion."  

A VA examination was conducted in August 2011.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine.  The examiner found he could not link the disorder to the Veteran's active duty service.  Significantly, the examiner did not address, in any way the September 2010 private medical opinion.  There is no reference to the report at all.  It is not apparent if the examiner actually reviewed the document.  As a result, the Board finds the report of the August 2011 VA examination to not be responsive to the Board's May 2011 remand instructions.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  

It is noted that the TDIU issue is deferred as it would be affected if service connection for the back pathology were granted.  It will be considered following the development requested herein.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's motion for revision of the April 2003 RO decision which denied service connection for degenerative disc disease of the lumbar spine on the basis of CUE.  

2.  If the CUE claim in paragraph 1 is denied, return the claims file to the examiner who conducted the August 2011 VA examination of the Veteran's spine and request that he prepare an addendum to the examination report which addresses the following:  Review the September 2010 private medical opinion regarding the Veteran's degenerative disc disease.  Does it contain any information that would change the opinion contained in the April 2010 VA examination report?  If the opinion of the VA examiner remains against a finding that the Veteran's current degenerative disc disease is as likely as not related to service, please provide the reasons and bases required to reconcile this opinion with that of the September 2010 private opinion.  

If the examiner who conducted the August 2011 VA examination is not available, make arrangements to have the opinion provided by another suitably qualified health care professional.  The claims file must be made available to the examiner and the examination report must state that it has been reviewed.  If the examiner determines that a physical examination of the Veteran is required, this should be scheduled.  

3.  After the opinion is entered, or the examination is conducted, the RO should review the examination report to ensure that it responsive to the Board's remand instructions.  If not, the RO should return the report to the examiner for compliance as necessary.  

4.  After undertaking any additional development which the RO may deem necessary, and assuming that the CUE claim noted in paragraph 1 is denied, the RO should review the expanded record and determine if service connection for degenerative disc disease of the lumbar spine can be granted.  The issue of a TDIU should also be re-evaluated.  If benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


